RENDERED: JUNE 11, 2021; 10:00 A.M.
                NOT TO BE PUBLISHED

         Commonwealth of Kentucky
                Court of Appeals

                  NO. 2020-CA-0565-MR

ROBERT MARKHAM TAYLOR                            APPELLANT


          APPEAL FROM FAYETTE CIRCUIT COURT
v.        HONORABLE THOMAS L. TRAVIS, JUDGE
               ACTION NO. 14-CR-00184-002


COMMONWEALTH OF KENTUCKY                          APPELLEE




AND               NO. 2019-CA-0810-MR

ROBERT MARKHAM TAYLOR                            APPELLANT


          APPEAL FROM FAYETTE CIRCUIT COURT
v.        HONORABLE THOMAS L. TRAVIS, JUDGE
               ACTION NO. 14-CR-00184-002


COMMONWEALTH OF KENTUCKY                          APPELLEE
                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: DIXON, KRAMER, AND McNEILL, JUDGES

McNEILL, JUDGE: Appellant, Robert Markham Taylor (“Taylor”), pro se,

appeals the orders of the Fayette Circuit Court denying his Kentucky Rule of

Criminal Procedure (RCr) 11.42 motion without an evidentiary hearing and

denying his motion for a new trial under Kentucky Rule of Civil Procedure (CR)

60.02, entered on April 22, 2019. Following a careful review of the record and the

law, we affirm.

                              I.     BACKGROUND

            Taylor was convicted upon a jury verdict of murder, kidnapping, and

tampering with physical evidence. He was sentenced to a total of forty-nine years’

imprisonment by the Fayette Circuit Court. The Kentucky Supreme Court

affirmed Taylor’s convictions on direct appeal. Taylor v. Commonwealth, No.

2016-SC-000410-MR, 2017 WL 5034477 (Ky. Nov. 2, 2017). On August 31,

2018, Taylor filed separate motions under RCr 11.42 and CR 60.02. The Fayette

Circuit Court denied both motions by separate orders entered on April 22, 2019.

Taylor appealed both orders, and the two cases were consolidated by this Court’s

order of August 5, 2020.




                                        -2-
                          II.    STANDARD OF REVIEW

             On an appeal from an order denying an RCr 11.42 motion without an

evidentiary hearing, “[o]ur review is confined to whether the motion on its face

states grounds that are not conclusively refuted by the record and which, if true,

would invalidate the conviction.” Lewis v. Commonwealth, 411 S.W.2d 321, 322

(Ky. 1967). Therefore, a hearing is only required if an RCr 11.42 motion raises an

issue that cannot be determined on the face of the record. RCr 11.42(5); Fraser v.

Commonwealth, 59 S.W.3d 448, 455 (Ky. 2001). A trial court’s findings will not

be disturbed absent a finding of clear error. Commonwealth v. Payton, 945 S.W.2d

424, 425 (Ky. 1997).

                                   III.   ANALYSIS

A.    RCr 11.42 Motion

             Taylor raises seven issues on appeal of the circuit court’s denial of his

RCr 11.42 motion: five relating to claims of ineffective assistance of counsel, one

relating to prosecutorial misconduct, and one relating to the circuit court’s denial

of an evidentiary hearing.

             In order to obtain relief under RCr 11.42 based on ineffective

assistance of counsel, an appellant must establish both the “performance” and

“prejudice” prongs provided in Strickland v. Washington, 466 U.S. 668, 104 S. Ct.


                                          -3-
2052, 80 L. Ed. 2d 674 (1984). The “performance” prong requires an appellant to

show that “counsel made errors so serious that counsel was not functioning as the

‘counsel’ guaranteed the defendant by the Sixth Amendment, or that counsel’s

representation fell below an objective standard of reasonableness.” Parrish v.

Commonwealth, 272 S.W.3d 161, 168 (Ky. 2008) (internal quotation marks and

citations omitted). The “prejudice” prong requires the appellant to prove that

“counsel’s errors were so serious as to deprive the defendant of a fair trial, a trial

whose result is reliable.” Strickland, 466 U.S. at 687, 104 S. Ct. at 2064.

             “When faced with an ineffective assistance of counsel claim in an RCr

11.42 appeal, a reviewing court first presumes that counsel’s performance was

reasonable.” Commonwealth v. McGorman, 489 S.W.3d 731, 736 (Ky. 2016).

“[T]he trial court’s factual findings and determinations of witness credibility are

granted deference by the reviewing court.” Id. We apply a de novo standard when

reviewing counsel’s performance under the Strickland test. Id. (citing

Commonwealth v. Bussell, 226 S.W.3d 96, 103 (Ky. 2007)).

             In Taylor’s first argument under RCr 11.42, he contends that his trial

counsel was ineffective for her failure to object, and his appellate counsel was

ineffective for her failure to argue, that the jury instructions violated the

constitutional prohibition against double jeopardy. Taylor argues that because the




                                           -4-
kidnapping and murder charges arose from the same incident, he was convicted

twice for the same conduct.

            The constitutional prohibition against double jeopardy is codified by

Kentucky Revised Statutes (KRS) 505.020(1).

            (1) When a single course of conduct of a defendant may
            establish the commission of more than one (1) offense,
            he may be prosecuted for each such offense. He may not,
            however, be convicted of more than one (1) offense
            when:

            ....

                   (b) Inconsistent findings of fact are required to
                   establish the commission of the offenses; or

                   (c) The offense is designed to prohibit a
                   continuing course of conduct and the defendant’s
                   course of conduct was uninterrupted by legal
                   process, unless the law expressly provides that
                   specific periods of such conduct constitute separate
                   offenses.

As explained by the Kentucky Supreme Court, “for multiple convictions to be

proper there must have been a cognizable lapse in [the defendant’s] course of

conduct during which the defendant could have reflected upon his conduct, [even]

if only momentarily, and formed the intent to commit additional acts.” Kiper v.

Commonwealth, 399 S.W.3d 736, 745 (Ky. 2012) (citing Welborn v.

Commonwealth, 157 S.W.3d 608, 612 (Ky. 2005)).




                                        -5-
              In this case, the jury found that Taylor placed the victim in a

chokehold from behind and began beating him in the back seat of a car while the

car was moving. Taylor later got out of the vehicle and began punching the victim

again, ultimately resulting in the victim’s death. Thus, there were two separate

instances of Taylor hitting the victim that were believed by the jury: (1) once with

the intent to inflict bodily injury and (2) once with the intent of causing the death

of the victim. Accordingly, there was a “cognizable lapse” in Taylor’s conduct

such that double jeopardy did not apply, and Taylor’s counsel cannot be found

ineffective under this claim. Id.

              Second, Taylor alleges that his trial counsel was ineffective for her

failure to object, and his appellate counsel was ineffective for her failure to argue,

that the jury instructions regarding kidnapping lacked sufficient evidentiary

support. We note that “[i]nsufficient evidence is not a proper ground for RCr

11.42 relief.” Bartley v. Commonwealth, 463 S.W.2d 321, 322 (Ky. 1971).

Accordingly, this argument is not properly before this Court, and we decline to

address it herein.1




1
  Likewise, Taylor made the argument on direct appeal that the kidnapping exemption under
KRS 509.050 did not apply, and thus the circuit court erred in providing an instruction on
kidnapping to the jury. That conviction—and the related jury instruction—was affirmed by the
Kentucky Supreme Court in Taylor, No. 2017 WL 5034477, and we decline to address the issue
further.



                                             -6-
              Third, Taylor contends that his trial counsel was ineffective for her

failure to object, and his appellate counsel was ineffective for her failure to argue,

that the jury instructions were worded such that the jury could reach a verdict as to

kidnapping that was not unanimous. The kidnapping instruction read as follows:

                      You will find Defendant Robert Markham Taylor
              guilty of Kidnapping under this Instruction if, and only if,
              you believe from the evidence beyond a reasonable doubt
              all of the following:

              (A) That in Fayette County on or about December 20,
              2013, and before the finding of the Indictment herein, the
              Defendant restrained [the victim] by striking him;

              (B) The restraint was without the consent of [the victim];

              (C) That in so restraining [the victim] it was the
              Defendant’s intention to inflict bodily injury on [the
              victim]; and

              (D) [The victim] was not released alive.

Record (R.) Vol. III, p. 377.2 We agree with the circuit court that this instruction

required the jury to find that Taylor restrained the victim by striking him and

permitted no alternate theories of kidnapping. Thus, Taylor’s counsel was not

ineffective under this claim.



2
  The jury instructions defined the term “restrain” as: “Means to restrict another person’s
movements in such a manner as to cause a substantial interference with his liberty by moving
him from one place to another or by conﬁning him either in the place where the restriction
commences or any place to which he has been moved without consent. A person is moved or
conﬁned ‘without consent’ when the movement or conﬁnement is accomplished by physical
force, intimidation or deception[.]” R. Vol. III, p. 371.

                                              -7-
             Next, Taylor argues that his trial counsel was ineffective for her

failure to investigate potential exculpatory witnesses James Gayheart and David

Jones. Under Strickland, 466 U.S. 668, counsel has an affirmative duty to make a

reasonable investigation of mitigating evidence or to make a reasonable decision

that an investigation is not necessary. Hodge v. Commonwealth, 68 S.W.3d 338,

344 (Ky. 2001) (citations omitted). In evaluating whether counsel discharged this

duty, Kentucky has adopted a three-part analysis:

             First, it must be determined whether a reasonable
             investigation should have uncovered such mitigating
             evidence. If so, then a determination must be made
             whether the failure to put this evidence before the jury
             was a tactical choice by trial counsel. If so, such a
             choice must be given a strong presumption of
             correctness, and the inquiry is generally at an end. If the
             choice was not tactical and the performance was
             deficient, then it must be determined whether there is a
             reasonable probability that, but for counsel’s
             unprofessional errors, the result would have been
             different.

Id. (citation omitted).

             Gayheart was an alleged witness to the incident who called 911 to

report what he observed. Taylor contends that Gayheart would have testified that

he witnessed Timothy Ballard striking the victim through the open door of the car,

rather than Taylor pulling the victim into the backseat as Ballard indicated in his




                                         -8-
trial testimony.3 Although Gayheart was apparently the target of a subpoena by the

Commonwealth to testify at trial, he did not testify, allegedly because officers

could not locate him to serve the subpoena. In fact, the Commonwealth advised

the circuit court that police believed Gayheart was homeless at the time of the trial.

              A recording of Gayheart’s 911 call was played at trial. On the 911

call, Gayheart revealed the same exculpatory information that Taylor contends he

would have provided under oath if he had testified at trial. Taylor provides no

evidence to suggest that a reasonable investigation into Gayheart by his trial

counsel would have uncovered further mitigating evidence in his favor. Further,

we agree with the circuit court that it was not unreasonable for Taylor’s counsel

not to subpoena Gayheart to appear at trial. It is improbable that a subpoena

procured by Taylor’s counsel would have made Gayheart any more likely to

appear at trial, as the Commonwealth was unable to serve Gayheart due to his

alleged homelessness. We believe the decision not to subpoena Gayheart was a

reasonable tactical decision which must be given a strong presumption of

correctness. Hodge, 68 S.W.3d at 344.

              As for David Jones, Taylor believes he would have testified that

Ballard bragged to him that he killed the victim while the two were inmates


3
 Ballard testified for the Commonwealth. Ballard plead guilty to kidnapping and tampering
with physical evidence and was sentenced to twenty-five years’ imprisonment.



                                             -9-
together at the Fayette County Detention Center (FCDC). According to Taylor, his

trial counsel attempted to interview Jones at FCDC, but incidentally interviewed

Jones’ son instead.4 The circuit court found that Taylor’s counsel was not

unreasonable in failing to interview Jones. We agree. Although Jones was not

interviewed and did not testify, Taylor’s trial counsel called two other inmates

from FCDC to testify that Ballard told them he was the one that killed the victim

and that he was blaming it on Taylor. “The mere fact that other witnesses might

have been available or that other testimony might have been elicited from those

who testified is not a sufficient ground to prove ineffectiveness of counsel.”

Hodge v. Commonwealth, 116 S.W.3d 463, 470 (Ky. 2003), overruled on other

grounds by Leonard v. Commonwealth, 279 S.W.3d 151 (Ky. 2009). The decision

of Taylor’s trial counsel to further investigate the potential testimony of Jones was

a reasonable tactical choice that should be presumed correct. Hodge, 68 S.W.3d at

344.

                 Additionally, Taylor argues that his trial counsel was ineffective in

failing to investigate exculpatory evidence concerning the timeline of events on the

night of the incident. Specifically, he contends that Ballard’s trial testimony that

he and Taylor stole items from the victim’s apartment minutes after killing him

was impossible based on the amount of time it would have taken. However, the


4
    David Jones’ son is apparently also named David Jones.

                                               -10-
evidence at trial showed that there was sufficient time for Taylor and Ballard to

travel from Taylor’s garage to the victim’s apartment and back in the time argued

by the Commonwealth.5 Moreover, Taylor’s counsel cross-examined Ballard

regarding his testimony. We agree with the circuit court that Taylor’s counsel was

not ineffective simply because the jury did not believe Taylor’s version of the

events. See Bratcher v. Commonwealth, 406 S.W.3d 865, 880 (Ky. App. 2012).

Thus, we conclude that Taylor’s trial counsel acted reasonably with respect to her

investigation of exculpatory evidence.

              Sixth, Taylor alleges prosecutorial misconduct, claiming the

Commonwealth’s Attorney knowingly elicited false testimony from Ballard at

trial. It is a well-established principle of law that this Court, in reviewing the

circuit court’s denial of an RCr 11.42 motion, will not address an issue which

could have been raised by direct appeal. Thacker v. Commonwealth, 476 S.W.2d

838, 839 (Ky. 1972) (“It is not the purpose of RCr 11.42 to permit a convicted

defendant to retry issues which could and should have been raised in the original

proceeding, nor those that were raised in the circuit court and upon an appeal

considered by this court.”). The issue of prosecutorial misconduct could have and




5
 Video surveillance footage was admitted at trial showing Taylor and Ballard leaving Taylor’s
garage at 10:47 p.m. and returning to the garage at 11:23 p.m. The jury found that there was
enough time for Taylor and Ballard to travel less than two miles from Taylor’s garage to the
victim’s apartment, steal various items, and return to Taylor’s garage.

                                             -11-
should have been addressed on direct appeal. Thus, it is an inappropriate subject

of an RCr 11.42 motion and not properly before the Court. See Brown v.

Commonwealth, 788 S.W.2d 500, 501 (Ky. 1990); see also Bowling v.

Commonwealth, 80 S.W.3d 405, 416 (Ky. 2002).

             Finally, Taylor argues that the circuit court improperly denied him an

evidentiary hearing. Fraser, 59 S.W.3d 448. However, the circuit court did not err

in denying a hearing because there were no material issues of fact that could not be

“conclusively proved or disproved, by an examination of the record.” Id. at 455.

B.    CR 60.02 Motion

             “We review the denial of a CR 60.02 motion under an abuse of

discretion standard.” Foley v. Commonwealth, 425 S.W.3d 880, 886 (Ky. 2014)

(citation omitted). “The test for abuse of discretion is whether the trial judge’s

decision was arbitrary, unreasonable, unfair, or unsupported by sound legal

principles.” Id. (citation omitted). “Therefore, we will affirm the lower court’s

decision unless there is a showing of some ‘flagrant miscarriage of justice.’” Id.

(citation omitted).

             In support of his CR 60.02 motion, Taylor relied on the affidavits of

Ballard, Amy Roberts, David Jones, and Brandon Roberts. Taylor argues a new

trial is warranted because the affidavits amount to newly discovered evidence and

evidence of perjury or falsified evidence. CR 60.02 provides in relevant part:


                                         -12-
             On motion a court may, upon such terms as are just,
             relieve a party or his legal representative from its final
             judgment, order, or proceeding upon the following
             grounds: . . . (b) newly discovered evidence which by due
             diligence could not have been discovered in time to move
             for a new trial under Rule 59.02; (c) perjury or falsified
             evidence; . . . or (f) any other reason of an extraordinary
             nature justifying relief. The motion shall be made within
             a reasonable time, and on grounds (a), (b), and (c) not
             more than one year after the judgment, order, or
             proceeding was entered or taken.

Initially, we must note that Taylor filed his original CR 60.02 motion under

subsections (b), (c), and (f). The circuit court addressed Taylor’s motion on the

merits and found that Taylor’s argument for a new trial failed. However, because

the basis of Taylor’s motion was alleged “newly discovered evidence” and

evidence of “perjury or falsified testimony,” the circuit court should have

undertaken a second analysis on the timeliness of Taylor’s motion.

             Although we ultimately agree with the circuit court that Taylor’s CR

60.02 motion fails on the merits, “we may affirm a trial court’s ruling despite the

fact that it reached the correct result for the wrong reason.” Stoker v.

Commonwealth, 289 S.W.3d 592, 597 (Ky. App. 2009) (citing Hodge, 116 S.W.3d

at 470). The circuit court entered a judgment of conviction in Taylor’s case on

July 26, 2016. The substance of Taylor’s CR 60.02 motion was entirely focused

on grounds outlined in CR 60.02 (b) and (c). Thus, Taylor’s motion was untimely




                                         -13-
when it was filed on August 31, 2018, more than one year after the judgment was

entered.

             If a claim is time-barred under the Civil Rules, the movant may still

seek relief under CR 60.02(f). Foley, 425 S.W.3d at 885. However, that

subsection “can apply only if none of that rule’s specific provisions [apply].”

Alliant Hosps., Inc. v. Benham, 105 S.W.3d 473, 478 (Ky. App. 2003) (citing

Commonwealth v. Spaulding, 991 S.W.2d 651 (Ky. 1999)). In this case, Taylor’s

claims were within two of the specific provisions of CR 60.02, subsections (b) and

(c). Accordingly, Taylor was required to move for CR 60.02 relief within one year

of judgment and CR 60.02(f) will avail him no relief.

                                IV.    CONCLUSION

             For the foregoing reasons, we affirm the Fayette Circuit Court’s order

denying Taylor’s RCr 11.42 and CR 60.02 motions.

             ALL CONCUR.



BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

Robert Markham Taylor, pro se              Daniel Cameron
Sandy Hook, Kentucky                       Attorney General of Kentucky

                                           E. Bedelle Lucas
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                        -14-